       I
      2 Janeen Steel(SBN 211401)
        Patricia A. Van Dyke(SBN 160033)
1~
 ~~   3 LEARNING RIGHTS LAW CENTER
        205 S. Broadway, Ste 808
      4 Los Angeles, CA 90012                            M~~ - 7 2019
        T:(213)542-1834/F:(213)489-4033
      5 janeen@learningrights.org                   ocument#_______
      6    patsy(a,learningrights.org

       ~   David Mishook(SBN 273555)                    JS-CP
           FAGEN FRIEDMAN & FULFROST
      g    LLP
      9    70 Washington Street, Suite 205
           Oakland, CA 94607
      ~p   T:(510)550-8200/F:(510)550-8211
           dmishook@f3law.com
      11
                                 UNITED STATES DISTRICT COURT
      12
                               CENTRAL DISTRICT OF CALIFORNIA
      13

      14

      15
           A      M                            Case No. 2:18-CV-0681-PSG-Ex
      16
      1~                 Plaintiff,            [           ]ORDER OF

      18 v.                                    DISMISSAL
         LOS ANGLES UNIFIED SCHOOL
      19 DISTRICT,

      20                 Defendant.
      21

      22

      23

      24

      25

      26

      27

      28
                                  ~                WHEREAS,the parties notified the Court of a pending settlement on
                                 2 February 1, 2019;
                                 3                 WHEREAS,the parties have notified the Court that they have fulfilled
                                 4 their obligations pursuant to the settlement agreement dated January 31, 2019,
                                 5 including the payment of a sum certain to Plaintiff;
                                 6                 WHEREAS the parties have submitted a stipulation of dismissal request
                                 ~      that this matter be dismissed with prejudice;
                                 g                 Thus, the Court hereby orders the dismissal of this case in its entirety wi
                                 9 prejudice.
                               l0                  IT IS SO ORDERED.
                               11

                               12                       ~:l


                               13                  Hon. Philip S. Gutierrez
                               14                  District Court Judge

                               15                  DATED: March                              ~Q ,2019

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28

                                        Asma Majrashi a Los Angeles Untfted School District
                                         No.2:18-cv-0681-PSG-Ex
                                        ~Proposed]Order of Dismissal                                                                                                  1



    ~.~                                                                               -~.,                                                                                -~rs~+
~   ..- $r,. -ri~~y1.-se.~   '~k~~.. aTMdT .,..   ~_,           '_,,
                                                              a.r      .... ~....   .~       ~~._~ .   _   .. ~ ._   ...   ~   r~ .ie~;4r.~-~   F_.;.   _..,   . ..         :-~ii2~.~
